DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first longitudinal axis of the first member and the second longitudinal axis of the second member are at an immovably fixed orientation relative to one another” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-The phrase “the first longitudinal axis of the first member and the second longitudinal axis of the second member are at an immovably fixed orientation relative to one another” of claim 1 does not appear to recited in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claim 1, the phrase ““the first longitudinal axis of the first member and the second longitudinal axis of the second member are at an immovably fixed orientation relative to one another” is new matter in that it does not appear to be supported by the original specification. The specification appears to only provide support for the first and second members being “selectively fixed” or “fixed” (paragraphs 0006, 0046, 0067). How can the longitudinal axis’ of the first and second members be “immovably” fixed relative to one another, when the device appears to allow for multiple securement points and fixing locations? It appears from the specification and Figure (For example Figure 12) the first and second members are repositionable and pivotable via the fastener elements (210, and 228) thereby allowing “movable” parts when a new position is desired. How can the axis be “immovably fixed” while also allowing for adjustments? For the purposes of examination, the terminology of “immovably” fixed, will be treated as “immovable” once the device has been “Set” for a desired positioning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the phrase ““the first longitudinal axis of the first member and the second longitudinal axis of the second member are at an immovably fixed orientation relative to one another” is unclear. How can the longitudinal axis’ of the first and second members be “immovably” fixed relative to one another, when the device appears to allow for multiple securement points and fixing locations? It appears from the specification and Figure (For example Figure 12) the first and second members are repositionable and pivotable via the fastener elements (210, and 228) thereby allowing “movable” parts when a new position is desired. How can the axis be “immovably fixed” while also allowing for adjustments? For the purposes of examination, the terminology of “immovably” fixed, will be treated as “immovable” once the device has been “Set” for a desired positioning.
Claims 2-20 dependent from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzsimmons (US 7.127,976).
Regarding claim 1, Fitzsimmons teaches a stop for a tool (80) that engages a work piece on a work platform, the stop comprising: a mounting assembly (e.g., 34a-b, 36a-b) configured to be movably mounted on the tool (e.g., on 80 via 12) so that the mounting assembly is selectively positionable on the tool;
a first member (e.g., 42, 44) operatively connected to the mounting assembly and rotatable about an axis of rotation (e.g., via 46a, 46b, 48a, 48b), the first member projecting in a first direction (e.g., a longitudinal axis of 42, 44) from the axis of rotation to an end of the first member, the first direction being generally orthogonal to the axis of rotation (Figures 2-3), the first member having a first longitudinal axis parallel to the first direction (Figure 2); and
a second member (e.g., 50, 52, the elements 54a, 56a as part of the second member for the claims 6-14) projecting along a second longitudinal axis in a second direction from the first member to an end of the second member (Figure 2), the second longitudinal axis intersecting the first member and the second member (e.g., the second longitudinal axis intersect the elements 42 and 50, 44 and 52), the second direction being generally orthogonal to the first direction and to the axis of rotation (e.g., the elements 50 and 52 can be oriented to a position that is generally orthogonal to the first directions and to the axis of rotation), the second member configured to engage the work piece to locate the work piece with respect to the tool (Figure 7), the second member being mounted on the first member for movement along the first longitudinal axis of the first member and selectively fixable to the first member to adjust a distance between the second member and a reference plane (e.g., via 42a, 44a), the axis of rotation lying in the reference plane and the reference plane being parallel to the second direction, the distance being parallel to the first longitudinal axis of the first member (e.g., the elements 42, 44, 50, 52)(Figure 2)(Examiner notes the elements can be arranged such that the axis of rotation which lies in the reference plane wherein the reference plane is parallel to the second direction and the distance is parallel to the first longitudinal axis); and
the first longitudinal axis of the first member and the second longitudinal axis of the second member are at an immovably fixed orientation relative to one another (Figures 2-3 and 7; Examiner notes once positioned into the appropriate orientation, the first member distance is “fixed” and therefore considered immovable).

Regarding claim 2, Fitzsimmons teaches a fastener (54a, 54b, 56a, 56b) and wherein the first member comprises a slot (42a, 44a) receiving the fastener for connecting the second member to the first member (Figure 2).
Regarding claim 3, Fitzsimmons teaches the first member being rotatably mounted on the mounting assembly (e.g., via 46a, 46b, 48a, 48b)(Figure 2).
Regarding claim 4, Fitzsimmons teaches the mounting assembly includes a shaft (e.g., at 46a, 48a), the first member being rotatably mounted on the shaft (Figure 2).
Regarding claim 5, Fitzsimmons teaches the mounting assembly includes a clamp nut (e.g., 34a, 36a) configured to secure the mounting assembly on the tool.
Regarding claim 6, Fitzsimmons teaches the second member being slidably mounted on the first member for movement along the first longitudinal axis of the first member (e.g., via 42a, 44a).
Regarding claim 7, Fitzsimmons teaches the first member defining a channel (42a, 44a) extending along the first longitudinal axis of the first member, the second member being slidably disposed in the channel (e.g., the elements 54a, 56a as part of the second member).
Regarding claim 8, Fitzsimmons teaches the second member includes a first leg (54a, 56a) and a second leg (e.g., 42, 44) extending from the first leg, the first leg slidably disposed in the channel of the first member (Figure 2).

Regarding claim 15, Fitzsimmons teaches a tool assembly comprising the stop of claim 1 (See rejection of claim 1 above for rejection specifics) and the tool referenced in claim 1 (80)(Figure 7).
Regarding claim 16, Fitzsimmons teaches the tool includes a fence having a guide face (82) configured to engage and guide the work piece, wherein the second member is configured to be selectively fixed to the first member in a first location such that the second member engages the guide face (Figure 2; Examiner notes the second member is capable of engaging the guide face at the first location).
Regarding claim 17, Fitzsimmons teaches a sub-fence (e.g., 12) coupled to the fence, the sub-fence having a sub-fence guide face (e.g., at 12) configured to engage and guide the work piece, wherein the second member is configured to be selectively fixed to the first member in a second location such that the second member engage the sub-fence guide face (Figure 2; Examiner notes the second member is capable of engaging the guide face on the element 12 at the second location).
Regarding claim 18, Fitzsimmons teaches the end of the second member is a second end, the second member including a first end at the first member that is opposite the second end, the second direction extending from the first end toward the second end (Figure 2).
Regarding claim 19, Fitzsimmons teaches the end of the second member is the portion of the second member farthest from the first member (Figure 2).
Regarding claim 20, Fitzsimmons teaches wherein the first member has a first member distance measured between the axis of rotation and the end of the first member, the first member distance being immovably fixed (Figures 2-3; Examiner notes once positioned into the appropriate orientation, the first member distance is “fixed” and therefore immovable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimmons (US 7.127,976) in view of Myhre (US 4,464,962).
Regarding claims 9-10, Fitzsimmons teaches all of the elements of the claimed device except for the first member defining a slot in communication with the channel or wherein the slot extends along the first longitudinal axis of the first member.
Myhre teaches it is known in the art of fastening systems to incorporate an arm (27) with a channel (26) and a slot (26A) extending along a longitudinal axis of the arm. 
lt would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Myhre in order to provide an arm with a channel and a slot on Fitzsimmons in order to better guide the fastener on the arm.

Regarding claim 11, the modified Fitzsimmons teaches at least one fastener (54a, 56a) connecting the first member to the second member, the at least one fastener extending through the slot and into the channel of the first member (e.g., as modified by Myhre).
Regarding claim 12, the modified Fitzsimmons teaches the at least one fastener is threadably connected to the first leg of the second member (e.g., via 54b, 56b).
Regarding claim 13, the modified Fitzsimmons teaches the at least one fastener comprises two fasteners (e.g., a fastener not shown to secure the workpiece, column 4, line 51 of Fitzsimmons).
Regarding claim 14, the modified Fitzsimmons can be arranged to form a generally L-shape (Figure 2 of Fitzsimmons).

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
-Applicant argues “Fitzsimmons does not disclose or suggest a first longitudinal axis of a first member and a second longitudinal axis of a second member are at an immovably fixed orientation relative to one another” and further argues “It is believed that when ordinary forces are applied to the second arm member 50 when holding a workpiece, such as when the workpiece is being cut by a powered saw, will strongly urge the second arm member to pivot about the fastener 54. The second arm member 50 would act as a lever to multiply the force being applied to the pivot point located at the fastener 54a that urges rotation of the second arm member about the fastener. This could result in a loss of precision in making the cut”.
Examiner notes once positioned into the appropriate orientation, the first member distance is “fixed” and therefore considered immovable. Applicants arguments concerning the usability of the device of Fitzsimmons are unclear, and the arguments appear to state the device, as provided, would not be able to function. Col. 4, Lines 24-42 of Fitzsimmons provides one example of the guide (10) working in combination with a saw (80) to cut a workpiece (90).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/28/2022Examiner, Art Unit 3724              
                                                                                                                                                                                          /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724